Name: 76/219/EEC: Commission Decision of 30 December 1975 authorizing the French Republic to restrict the marketing of seed or propagating material of certain varieties of agricultural plant species (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  marketing;  means of agricultural production;  plant product
 Date Published: 1976-02-21

 Avis juridique important|31976D021976/219/EEC: Commission Decision of 30 December 1975 authorizing the French Republic to restrict the marketing of seed or propagating material of certain varieties of agricultural plant species (Only the French text is authentic) Official Journal L 046 , 21/02/1976 P. 0030 - 0031COMMISSION DECISION of 30 December 1975 authorizing the French Republic to restrict the marketing of seed or propagating material of certain varieties of agricultural plant species (Only the French text is authentic) (76/219/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 70/457/EEC of 29 September 1970 on the common catalogue of varieties of agricultural plant species (1), as last amended by Council Directive 73/438/EEC of 11 December 1973 (2), and in particular Article 15 (2) and (3) thereof, Having regard to the application lodged by the French Republic, Whereas under Articles 15 (1) and 16 of the said Directive, seed and propagating material of varieties of agricultural plant species which have been officially accepted before 1 January 1974 in one or more of the Member States and which fulfil the conditions provided for in this Directive, are, after 31 December 1975, no longer subject to any marketing restrictions relating to variety within the Community; Whereas, however, Article 15 (2) of the said Directive provides that a Member State may be authorized upon application to prohibit the marketing of seed and propagating material of certain verieties; Whereas the French Republic has applied for such authorization in respect of varieties of maize; Whereas the varieties of maize concerned have an FAO maturity class index of 700 or over ; whereas it is well know that the varieties of maize which have an FAO maturity class index of 700 or over at present are not yet suitable for cultivation in the French Republic (Article 15 (3) (c), second case thereof); Whereas therefore the application of the French Republic in respect of all these varieties should be granted in full; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seed and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 The French Republic shall be authorized to prohibit the marketing in all of its territory of seed or propagating material of the following varieties listed in the 1976 common catalogue of varieties of agricultural plant species: CEREALS Zea mais L. ASX 92 Cise X 7 Coral Dekalb KR 638 Dekalb XL 75 Dekalb XL 640 A Emerald Funk's G 44 Funk's G H.O. 605 Mercurio Nike U 383 Strength UC 8800 Article 2 The authorization given in Article 1 shall be withdrawn once it is established that the conditions thereof are no longer being satisfied. (1)OJ No L 225, 12.10.1970, p. 1. (2)OJ No L 356, 27.12.1973, p. 79. Article 3 The French Republic shall notify the Commission of the date from which it is making use of the authorization given under Article 1 and the detailed methods to be followed. The Commission shall inform the other Member States thereof. Article 4 This Decision is addressed to the French Republic. Done at Brussels, 30 December 1975. For the Commission G.M. THOMSON Member of the Commission